OPINION
PER CURIAM.
Northern Adjusters, Inc., which as an independent contractor serves as insurance adjuster to about 200 insurance companies, has appealed a superior court order upholding a ruling by the Alaska Department of Revenue that Northern Adjusters was subject to a former gross receipt tax under the Alaska Business License Act.
Prior to January 1, 1979, all businesses operating in Alaska were subject under AS 43.70.030(a) to a license fee of $25.00 plus a sum equal to .5 percent of the business’s gross receipts between $20,000.00 and $100,-000.00, and .25 percent of gross receipts above $100,000.00.1 • Alaska Statute 43.70.-110(1), defining “business” for purposes of the License Act, excluded “insurance businesses.” That term is not defined by statute, but the Department of Revenue has construed insurance businesses to not include adjusters. Accordingly, it sought to collect from Northern Adjusters $2,238.00, representing Northern Adjusters’ 1976 liability under AS 43.70.030(a). Northern Adjusters has paid this amount under protest, and has filed a request with the Department for the refund of sums it has paid in prior years.
We hold that the Department has correctly construed AS 43.70.110(1). The purpose of excluding “insurance businesses” from the coverage of AS 43.70.030(a) is apparently to avoid taxing these businesses twice, since insurers are subject to a premiums tax imposed by AS 21.09.210. Thus, section 110(1) also excludes from the definition of “businesses” fisheries businesses (taxed in AS 43.75), liquor licenses (taxed in AS 43.-60), and mining (taxed in AS 43.65). Because adjusters are not “insurers” subject to the premiums tax, they should not be viewed as “insurance businesses” exempt from the general license tax.
Northern Adjusters cites to several provisions of Title 21 of the Alaska statutes that indicate state regulation of adjusters, and that define insurance businesses to include adjusters. However, definitions found in Title 21 are not controlling as to AS 43.70.-110(1), because of the different purposes of *207each. Title 21 regulates the insurance industry in Alaska; its purpose is to protect the Alaskan insurance consumer. Alaska Statute 43.70, on the other hand, was a revenue-raising measure.
Northern Adjusters also contends that the Department, by construing the “insurance businesses” exemption to include agents and brokers in 15 AAC 05.100, has violated the equal protection guarantees of the state and federal constitutions.2 We will not address this question, as our review of the record reveals that it was not adequately raised or presented in the superior court.
The order of the superior court affirming the decision of the Commissioner of the Department of Revenue is AFFIRMED.

. The gross receipts tax provisions of AS 43.-70.030(a) were repealed effective January 1, 1979, by Ch. 144, §§ 3, 5, SLA 1978. The $25.00 license fee remains in force.


. Alaska Const., Art. I, § 1; U.S.Const., Amend. XIV, § 1.